EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael N. Spink on 4 February 2022.

The application has been amended as follows: 

In claim 11, change “according to claim 4,” to “according to claim 1,”.
In claim 16, change “according to claim 6,” to “according to claim 1,”.

Reasons for Allowance
Claims 1, 2, 5, and 7-18 are allowed.	
The following is an examiner’s statement of reasons for allowance: the nearest prior art does not teach or suggest the claimed subject matter. For example, Weigelt (DE 202015106966 U1) lacks the disclosure of the claimed wedge drive, including 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson whose telephone number is (571)272-2209. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano, can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 


JEREMY R. SEVERSON
Examiner
Art Unit 1759



/JEREMY R SEVERSON/Primary Examiner, Art Unit 1759